PER CURIAM.
Charles Wesley Kindell, Jr., appeals the denial of his motion to correct illegal sentence pursuant to Florida Rule of Criminal *493Procedure 3.800(a) and his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s order denying Mr. Kindell’s motions without prejudice to any right Mr. Kindell may have to file a timely, facially sufficient 3.850 motion alleging ineffective assistance of counsel for his counsel’s failure to object to an offense on Mr. Kindell’s scoresheet that Mr. Kindell claims he did not commit. Such a motion, if filed, shall not be deemed successive.
Affirm.
ALTENBERND, CASANUEVA, and STRINGER, JJ., Concur.